Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to claims 84-98, filed on 1/15/2021. 

The drawing submitted on 10/21/2019 are approved.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 84-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13, 14, 15, 16, 17, 18, 21, 22, 23, 27, 29, 32, 49, 51 and 56 of U.S. Patent No. 10,417,298. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Regarding application claim 84, directed to a system recites as recited in patented claim 1, but patented claim 1, further recites additional limitations, 
O	the communications device, configured, to recognize said code transmitted from said communications device, and process said code based on a server program that determines said related content based at least in part on said code, 
But, does recite, related operations of, “search for a user profile associated with an identifier of said communications device in a user profile database, wherein a user profile is found in the user profile database if there is a match between a communications device identifier and information stored in the user profile database, as recited in the patented claims.” And the reminder of the claims are recited in the patented claims.

Therefore, claim 84 is broader than patented claim 1 for the reasons identified above, therefore, for at least these reasons the application claims are broader in scope, than the patented claims, but are not deemed patentable distinct.



Regarding claim 86, recites managing the distribution includes an activation, one of program, device and/or media application or server application.
SEE patented claim 1, further recites support for the claim language scope above, 
See “…one communication device configured to initiate distribution…” and “server program”, in claim 1.

Regarding claims 87-88, recites substantially as recited in, as recited in, one of sensory, alarm or mechanized, claim 87, audible or visual, claim 88, see patented claim 32, with one of visual, audible.

Regarding claim 89, the patented claims comprise many types of sensory outputs, but fail to include one of vibratory or olfactory (Smell), the above both are deemed conventional at the time of the invention and therefore, deemed obvious to further recite and include the scope as recited in claim 89, as being obvious conventional alternatives in providing, sensory outputs. 


wherein the input is generated based on interaction (see incentive) is deemed, with a user after the media appliance presents the received content (such as advertising or calendar), as described in patented, claims 6 or 15 or 17, 18, 22, 23, 27, 29, the users as understood interact with received content, including advertising.

Regarding claim 91, recites substantially as recited in further comprising: at least one communication device configured to initiate said distribution of related content based on the input including at least one code associated with said related content (is deemed broader than as recited), in patented claim 1.

Regarding claim 92, recites substantially as recited in patented claim 1, wherein said code is associated with said related content as a content identifier that is configured to identify said related content.

Regarding claim 93, recites substantially as recited in patented claim 49, wherein said program is configured to capture said communication device’s location (GPS) coordinates and search for at least one profile preference (stopover), that is location in proximity to said location coordinates, or said code associated with said related content.

Regarding claim 94, recites substantially as recited in patented claim 51, wherein said location coordinates comprise GPS coordinates.

Regarding claim 95, recites substantially the same scope, as recited in patented claim 16, wherein said processing of said profile includes performing at least one of: a retrieval function, an output function, an interactive session with at least one user (claims 13 or 14), or an interactive session with at least one user community (claim 16).

Regarding claim 96, recites substantially the same scope, as recited in patented claim 13 (session) and dependent claim 14, performing said interactive session with at least one user, and said interactive session includes at least one of: receiving user input through a communication device of said user, executing at least one program associated with a profile of said user, or executing at least one program associated with a media provider (claim 14).


Regarding claim 98, recites substantially as recited in patented claim 16, wherein said profile includes content that is used in at least one search function, wherein said search function is based at least in part on prior search output comparisons with at least one of: user profile preference entries, community profile preference entries, or system profile update entries.

Allowance of claim(s) of the instant application would result in a time-wise extension of the monopoly previously granted for the invention defined by patent claim(s), therefore, obviousness type double patenting is deemed proper.
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:00 AM to 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be	obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162